Title: To Thomas Jefferson from United States House of Representatives, 24 January 1806
From: United States House of Representatives
To: Jefferson, Thomas


                        
                            In the House of  Representatives, of the United States,Friday the 24th. of January 1806.
                        
                        Resolved, That the President of the United States be requested to cause to be laid before this House, any
                            information which may be in the possession of the Executive Department, relative to the state and condition of the
                            fortifications, which may have been erected at the several ports and harbours within the United States, and the territories
                            thereof.; and also, the amount of money which has been expended upon each, as well as the probable expense of completing
                            the same;—and also, any information of which said department may be possessed relative to the practicability of defending
                            by land-batteries such ports and harbours, as have, by any former law, been directed to be fortified.
                        Resolved, That the President be requested to cause to be laid before this House, a statement exhibiting the
                            amount of money which has been disbursed on account of the Navy, in each year, since its establishment; and stating,
                            particularly, the cost of each armed ship or other vessel, built or purchased on account of the United States;—and also,
                            the amount of money that has been expended on each Navy-Yard.
                        
                            Nathl Macon
                            
                        
                        
                            
                                [Note in TJ’s hand:]
                            
                     
                        
                           
                              money expended in fortifications
                              North of Patomac
                              784,981.29
                              :5
                           
                           
                              
                              South of dc
                              
                                 158,637.62
                              
                              :1
                           
                           
                              
                              
                              943,618.96
                              
                           
                           
                              but to the 1st. sum should be added
                              222,810.04
                              
                           
                        
                     
                            
                            expended by the state of N. York on the fortificns of the city, & credited by the US. in it’s
                            debt.
                        
                    